Order entered September 6, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00624-CR
                                     No. 05-16-00625-CR

                       JAMAL DESMOND MCCLENTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                     Trial Court Cause Nos. F11-26246-I, F16-75306-I

                                           ORDER
       Appellant’s August 30, 2016 motion seeking appointment of an “MHR lawyer” is before

the Court.   Our records show that on May 23, 2016, appellant was adjudicated guilty of

aggravated robbery with a deadly weapon and found guilty of attempted theft of an automated

teller machine containing less than $300,000. In both cases, punishment was assessed at ten

years’ imprisonment. Before the plea and adjudication hearing, appellant signed documents

indicating he was waiving appointment of counsel. Nevertheless, the trial court determined that

appellant was indigent and appointed Bethany Stephens as counsel for appellant. Stephens

represented appellant during the plea and adjudication hearing.
       On June 1, 2016, appellant filed a pro se notice of appeal. There is no indication in our

records that counsel has been appointed to represent appellant on appeal. No docketing statement

has been filed, and the reporter’s record is overdue.

       The Court GRANTS appellant’s motion to the extent we ORDER the trial court to

conduct a hearing to determine whether appellant remains indigent and would be entitled to the

appointment of appellate counsel. In the event the trial court determines appellant is entitled to

appointment of counsel, we ORDER the trial court to appoint counsel for appellant.

       We ORDER the trial court to transmit a record of the proceedings, which shall include

the order appointing counsel or else written findings showing appellant is not entitled to counsel,

to this Court within THIRTY DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.



                                                        /s/   ADA BROWN
                                                              JUSTICE